Vulcan Construction Materials




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 4, 2015

                                      No. 04-15-00117-CV

                               RHINO CONTRACTORS, LLC,
                                       Appellant

                                                v.

                      VULCAN CONSTRUCTION MATERIALS, LP,
                                   Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-15870
                        Honorable David A. Canales, Judge Presiding

                                         ORDER
        Appellant Rhino Contractors, LLC, has filed a notice stating that it is in bankruptcy. The
notice complies with Texas Rule of Appellate Procedure 8.1. See TEX. R. APP. P. 8.1.
Accordingly, this appeal and all time periods are stayed from the date the bankruptcy petition
was filed. See TEX. R. APP. P. 8.2.

        We, therefore, ABATE this appeal. For administrative purposes, the appeal will be
treated as a closed case, unless and until it is reinstated or severed in accordance with Rule 8.3.
See TEX. R. APP. P. 8.3.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court